     Case 2:20-mj-01724-DUTY Document 14 Filed 04/24/20 Page 1 of 7 Page ID #:73



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     SCOTT M. LARA (Cal. Bar No. 296944)
 4   DAMARIS DIAZ (Cal Bar No. 277524)
     Assistant United States Attorney
 5   Violent and Organized Crime Section
          1300 United States Courthouse
 6        312 North Spring Street
          Los Angeles, California 90012
 7        Telephone: (213) 894-0427
          Facsimile: (213) 894-0141
 8        E-mail:     scott.lara@usdoj.gov
                      damaris.diaz@usdoj.gov
 9

10   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
11

12                          UNITED STATES DISTRICT COURT

13                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

14   UNITED STATES OF AMERICA,              No. 20-MJ-01724

15             Plaintiff,                   [PROPOSED] ORDER EXTENDING AND
                                            EXCLUDING TIME FROM THE SPEEDY
16                   v.                     TRIAL ACT BASED ON SUSPENSION OF
                                            THE GRAND JURY
17   MEI XING,
       aka “Anna,”
18
               Defendant.
19

20        Having considered the United States of America’s Unopposed
21   Motion to Extend and/or Exclude Time From the Speedy Trial Act’s
22   Indictment and Trial Clocks Based on Suspension of the Grand Jury
23   (“motion”), as well as the Central District of California’s General
24   Orders Nos. 20-02, 20-03, and 20-05, and Orders of the Chief Judge
25   Nos. 20-042 and 20-043, and good cause appearing, the Court hereby
26   FINDS AS FOLLOWS:
27

28

                                            1
     Case 2:20-mj-01724-DUTY Document 14 Filed 04/24/20 Page 2 of 7 Page ID #:74



 1        1.    This case was initiated via a complaint and arrest

 2   warrant, issued on April 17, 2020, by Magistrate Judge Jean

 3   Rosenbluth.   Defendant MEI XING (“defendant”) first appeared before

 4   a judicial officer of this Court on April 22, 2020, at which time

 5   the defendant was detained.

 6        2.    The Speedy Trial Act would typically require defendant to

 7   be indicted by May 21, 2020.      18 U.S.C. § 3161(b).      In addition,

 8   because 18 U.S.C. § 3164(c) applies, defendant would be entitled to

 9   an automatic review of his detention if trial did not commence by

10   July 20, 2020.

11        3.    Furthermore, on April 22, 2020, Magistrate Judge Gail

12   Standish set the preliminary hearing date for May 7, 2020, 15 days

13   after the initial appearance.      However, because defendant is

14   detained, the default rule, without the defendant’s agreement or

15   outstanding circumstances, is to have the preliminary hearing within

16   14 days of the initial appearance.         The parties both wish to keep

17   the preliminary hearing date on May 7, 2020, to give the parties

18   additional time to produce and review discovery, and to confer with

19   other relevant parties.     As a result, the parties believe there is

20   “good cause” for the preliminary hearing date to remain on May 7,

21   2020, 15 days after defendant’s initial appearance, and ask the

22   Court make such a finding.

23        4.    On March 31, 2020, in response to the continuing spread of

24   the COVID-19 pandemic, the Central District of California suspended

25   all grand-jury proceedings until May 4, 2020.         C.D. Cal. Order of

26   the Chief Judge No. 20-044, at 3 (Mar. 31, 2020).          That suspension

27   was subsequently extended through at least June 1, 2020.           C.D. Cal.

28   General Order No. 20-05, In Re: Coronavirus Public Emergency,

                                            2
     Case 2:20-mj-01724-DUTY Document 14 Filed 04/24/20 Page 3 of 7 Page ID #:75



 1   Further Order Concerning Jury Trials and Other Proceedings at 3 ¶ 7

 2   (Apr. 15, 2020).

 3        5.    The last grand-jury session in the Central District of

 4   California, prior to this order, was on March 25, 2020.

 5        6.    On March 13, 2020, following the President’s declaration

 6   of a national emergency, the Court suspended jury selection and jury

 7   trials scheduled to begin before April 13, 2020.         C.D. Cal. General

 8   Order No. 20-02, In Re: Coronavirus Public Emergency, Order

 9   Concerning Jury Trials and Other Proceedings (Mar. 13, 2020).           The

10   same day, the Court imposed health- and travel-related limitations

11   on access to Court facilities.      C.D. Cal. General Order No. 20-03,

12   In Re: Coronavirus Public Emergency, Order Concerning Access to

13   Court Facilities (Mar. 13, 2020).          On March 19, 2020, by Order of

14   the Chief Judge, the Court instituted its Continuity of Operations

15   Plan (“COOP”), closing all Central District of California

16   courthouses to the public (except for hearings on criminal duty

17   matters) and taking other emergency actions.         C.D. Cal. Order of the

18   Chief Judge No. 20-042 (Mar. 19, 2020).         On March 29 and 31,

19   recognizing COVID-19’s continued spread in the community, the Court

20   took further action: implementing video-teleconference and

21   telephonic hearings and--as noted above--suspending all grand-jury

22   proceedings until May 4, 2020.      C.D. Cal. Orders of the Chief Judge

23   Nos. 20-043 (Mar. 29, 2020) and 20-044 (Mar, 31, 2020).           The Court

24   has since extended these orders through June 1, 2020.          See General

25   Order No. 20-05.

26        7.    These orders were imposed based on both (1) the California

27   governor’s declaration of a public-health emergency in response to

28   the spread of COVID-19, as well as (2) the Centers for Disease

                                            3
     Case 2:20-mj-01724-DUTY Document 14 Filed 04/24/20 Page 4 of 7 Page ID #:76



 1   Control’s advice regarding reducing the possibility of exposure to

 2   the virus and slowing the spread of the disease.         See General Order

 3   No. 20-02, at 1.

 4        8.    On March 16, 2020, Los Angeles Mayor Eric Garcetti imposed

 5   temporary restrictions to stop large numbers of people from

 6   gathering and staying in close proximity, including closing many

 7   businesses and restaurants within the city of Los Angeles.           The

 8   mayor encouraged people to “keep[] a safe distance from one

 9   another,” to “slow the spread of COVID-19.”         The same day, all

10   schools in the Los Angeles Unified School District closed.

11        9.    The Judicial Council of the Ninth Circuit has since

12   declared an emergency in the Central District of California,

13   pursuant to 18 U.S.C. § 3174.      Order, In re Approval of the Judicial

14   Emergency Declared in the Central District of California (9th Cir.

15   Judicial Council Apr. 9, 2020), available at

16   https://cdn.ca9.uscourts.gov/datastore/opinions/2020/04/10/JC%20Orde

17   r%20and%20Report%20re%20Judicial%20Emergency%20in%20CA-C.pdf.              In

18   the supporting report, the Judicial Council recognized that “under

19   the emergency declarations of national, state, and local

20   governments, as well as recommendations from the Centers for Disease

21   Control and Prevention to convene groups of no more than 10 people,

22   the Court is unable to obtain an adequate spectrum of . . . grand

23   jurors.”   Id. (Report at 1).

24        10.   For the reasons stated in the government’s motion, the

25   Speedy Trial Act’s speedy-indictment clock will be extended to 60

26   days if no grand jury in the Central District of California sits

27   before May 22, 2020.     18 U.S.C. § 3161(b).

28

                                            4
     Case 2:20-mj-01724-DUTY Document 14 Filed 04/24/20 Page 5 of 7 Page ID #:77



 1        11.   Given the grave public-health concerns discussed in the

 2   Central District of California’s General Orders and Orders of the

 3   Chief Judge, as well as the facts set forth in the government’s

 4   motion (which the Court incorporates fully by reference here), the

 5   ends of justice served by a continuance outweigh the best interest

 6   of the public and defendant in a speedy indictment and trial.           Thus,

 7   the period from April 21, 2020, to June 1, 2020, shall be excluded

 8   from the Speedy Trial Act for all purposes.         18 U.S.C.

 9   § 3161(h)(7)(A).

10        12.   Failure to grant the continuance of the Speedy Trial Act

11   deadlines would likely make a continuation of the proceeding

12   impossible or result in a miscarriage of justice.          18 U.S.C.

13   § 3161(h)(7)(B)(i).

14        13.   Specifically, delay in the filing of the indictment is

15   caused because the arrest occurred at a time such that it is

16   unreasonable to expect return and filing of the indictment within

17   the period specified in 18 U.S.C. § 3161(b).         18 U.S.C.

18   § 3161(h)(7)(B)(iii).

19        14.   Due to the restrictions imposed by current public-health

20   concerns, it is also unreasonable to expect adequate preparation for

21   pretrial proceedings or for the trial itself within the Speedy Trial

22   Act time limits.    Thus, denial of a continuance is likely to deny

23   all counsel reasonable time necessary for effective preparation,

24   taking into account the exercise of due diligence.          18 U.S.C.

25   § 3161(h)(7)(B)(iv).

26        15.   Failure to continue this case would also likely put

27   parties, witnesses, jurors, counsel, and court personnel at

28   unnecessary risk.

                                            5
     Case 2:20-mj-01724-DUTY Document 14 Filed 04/24/20 Page 6 of 7 Page ID #:78



 1         16.   The continuance is not based on congestion of the Court’s

 2   calendar, lack of diligent preparation on the part of the attorneys

 3   for the government or the defense, or failure on the part of the

 4   attorneys for the government to obtain available witnesses.

 5         Accordingly, the Court finds that there is good cause for a

 6   finding of excludable time pursuant to the Speedy Trial Act, 18

 7   U.S.C. § 3161.

 8         THEREFORE, FOR GOOD CAUSE SHOWN:

 9         1.    There is good cause for the preliminary hearing date to

10   remain May 7, 2020, based on the representation of defense that they

11   wish to proceed on that date and desire the additional time to

12   obtain and review discovery and confer with relevant parties to this

13   matter.

14         2.    The Speedy Trial Act’s speedy-indictment clock will be

15   extended to 60 days if no grand jury in the Central District of

16   California sits before May 21, 2020.       18 U.S.C. § 3161(b).

17         3.    The period from April 21, 2020, to June 1, 2020, shall be

18   excluded in computing the time in which the indictment must be

19   returned or the trial must commence under the Speedy Trial Act.               See

20   18 U.S.C. § 3161(h)(7)(A).

21   ///
22   ///
23

24

25

26

27

28

                                            6
     Case 2:20-mj-01724-DUTY Document 14 Filed 04/24/20 Page 7 of 7 Page ID #:79



 1          4.   Nothing in this Order shall preclude a finding that other

 2   provisions of the Speedy Trial Act dictate that additional time

 3   periods are excluded.      Moreover, the same provisions and/or other

 4   provisions of the Speedy Trial Act may in the future authorize the

 5   exclusion of additional time periods from the period within which

 6   trial must commence.

 7          IT IS SO ORDERED.

 8
        April 24, 2020
 9
     DATE                                       HONORABLE KAREN STEVENSON
10                                              UNITED STATES MAGISTRATE JUDGE

11   Presented by:

12       /s/
     SCOTT M. LARA
13   Assistant United States Attorney
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            7
